Citation Nr: 1755004	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-40 561	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	E.P. Fernandez, One Time Agent


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Appellant, who is the Decedent's surviving spouse, seeks entitlement to VA nonservice-connected death pension benefits on the basis of her husband's reported service in the Republic of the Philippines during World War II.  The death certificate shows that the Decedent died in March 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In October 2013, the Board denied the claim of entitlement to nonservice-connected death pension benefits.  Thereafter, the Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a January 2015 Joint Motion for Remand (JMR), the Court vacated the October 2013 Board decision on procedural grounds for actions consistent with its precedent set forth in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  In June 2015 and August 2016, the appeal was remanded in compliance with the parties' JMR.

The Board observes that the parties' JMR cited to the authority set forth in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  See Joint Motion for Remand, 1 (Jan. 20, 2015).  In Tagupa, the Court remanded the claim because it could not determine "on the record as submitted, whether the Department of the Army has delegated the authority to make service decisions to the National Archives and Records Administration . . . for purposes of verifying service . . ."  See Tagupa, 27 Vet. App. at 96.

Notably, a Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration (NARA) has been associated with the record and clearly shows that such delegation of authority has occurred.  See Memorandum of Agreement, 1-4 (Sept. 18, 2017).  Thus, the facts of the instant case are now distinguishable from those of Tagupa and the Board can appropriately find that the Agency of Original Jurisdiction has wholly complied with the terms of the prior remands of the Court and the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Decedent's service did not satisfy the criteria for the Appellant's basic eligibility for VA nonservice-connected death pension benefits.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C. §§ 101, 107, 1502, 1521, 5107 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.9, 3.40, 3.102, 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant seeks entitlement to nonservice-connected death pension benefits.  

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 U.S.C. §§ 1502, 1521.
"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  See 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval, or air service during a period of war.  See 38 C.F.R. § 3.1(e).  

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Office, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  See 38 U.S.C. § 107; 38 C.F.R. § 3.40.  Active service will be for the period certified by the service department.  See 38 C.F.R. § 3.9.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  See 38 C.F.R. § 3.203.  The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 Vet. App. 550, 532 (1992).  

In this case, the Appellant has submitted various documents and filings, to include an affidavit from the Office of the Republic of the Philippines, dated in August 1988 and signed by Commanding Officer "L.C.," who claimed that he served as an active guerrilla officer with the rank of Captain.  He indicated that Infantry designated as "I" Company Commander MPAT engaged in guerrilla warfare and activities against the Japanese Imperial Forces and that the Decedent was an active member of this unit, under his command, with the rank of Private, for the time period from December 17, 1942, to April 30, 1945.  L.C. indicated that they had several encounters with the enemy.

Also submitted in support of her claim was a document entitled "Veterans Claims Commission," which indicated that the Decedent served as a Private in the S.O. Santos Regiment (MFAT) from December 1942 to April 1945.  She also submitted a document entitled "Application Form Veterans Regular Force," dated October 2009, which identified the Decedent's unit as "I" Company 3rd Battalion, Santos Regiment Marking Filipino American Troops, Commanding Officer L.C., with a discharge date of April 30, 1945.

All submitted information was sent to the National Personnel Records Center (NPRC), which is an agency of NARA, in February 2013 and March 2013; a response was received indicating that no change was warranted in the previous negative service certification.  Following the June 2015 Board remand, another request was sent to the NPRC; the NPRC response noted than an Expert Archives Technician had reviewed the Army Organization Records and was able to identify responsive records supporting the Department of the Army's previous negative service determination.  Following the August 2016 Board remand, another request was sent; the NPRC response affirmed their prior findings, which supported the Department of the Army's previous negative service determination. 
As noted in the Introduction, the Department of the Army delegated the authority to make service decisions to NARA, and by extension the NPRC.  See Memorandum of Agreement, 1-4 (Sept. 18, 2017).  Such decisions are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 550, 532 (1992).  Consequently, the Board must find that the Decedent did not have qualifying service for VA benefits.  See id.  

In this case, the law is dispositive, and basic eligibility for nonservice-connected death pension benefits is precluded based upon the service of the Decedent; therefore, eligibility for nonservice-connected death pension benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


